Citation Nr: 0613235	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, daughter, and granddaughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from December 1946 
to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa, which denied pension benefits 
because the appellant's annual countable family income 
exceeded the applicable income limitations for a veteran with 
a spouse.                   


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

In regard to VA's duty to notify, by a June 2005 decision, 
the Board remanded this case.  At that time, the Board stated 
that a review of the claims file did not reveal that the 
appellant had been advised of the changes brought about by 
the VCAA regulations.  Specifically, the appellant had not 
been sent any VCAA-type notice that related directly to the 
issue on appeal, which was entitlement to nonservice-
connected disability pension benefits.  Additionally, he had 
not been informed as to what evidence he was to submit and 
what evidence VA would obtain.  Thus, the Board remanded the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty to notify and duty to assist provisions of 
the VCAA.       

The RO sent the appellant a letter in July 2005 in which he 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the letter, the 
appellant was told of the requirements to establish 
entitlement to a nonservice-connected disability pension, 
specifically of the need to show that his countable annual 
income is below the established income limit.  He was also 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing.  Quartuccio, 16 
Vet. App. at 183, 187.  Moreover, the appellant has also been 
notified of the applicable laws and regulations that set 
forth the criteria for the claim for entitlement to 
nonservice-connected disability pension benefits.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran [appellant] regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  This case deals solely with the amount of annual 
income received by the appellant.  This information has been 
obtained throughout the appeal period.  As the pertinent 
evidence regarding the appellant's income has been received, 
there is no indication that disposition of this claim would 
have been different had the appellant received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2005 letter did 
not expressly direct the appellant to do this, but stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know" and 
"[i]f you have any evidence in your possession that pertains 
to your claim please send it to us."  It is clear from this 
document that the RO was asking for any records related to 
the appellant's claim.  Thus, in light of the above, the duty 
to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.       

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  As the issue on 
appeal is controlled by the appellant's level of annual 
income, there is no medical controversy and development of 
any medical evidence would have no bearing on the decision 
rendered below.  The appellant has provided financial 
information pertaining to himself and his wife, including 
medical expenses, for the period of time in question from 
September 2001 to October 2002.  In addition, in April 2002, 
the Social Security Administration (SSA) provided information 
on the appellant's annual income and his wife's annual 
income.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272. Such income is 
therefore included as countable income.  Medical expenses in 
excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In this case, the appellant filed his claim for nonservice-
connected pension in September 2001.  At that time, he 
reported that his only income was from SSA.  

In April 2002, the RO sought verification from the SSA as to 
the amount of the appellant's award and the amount of his 
wife's award.  The SSA subsequently responded that as of July 
2001, the appellant was being paid $758.00 per month; as of 
December 2001, he was being paid $778.00 per month.  The SSA 
also noted that as of August 2001, the appellant's wife was 
being paid $660.00 per month; as of December 2001, she was 
being paid $677.00 per month.     

Given that the appellant filed his claim for nonservice-
connected disability pension benefits in September 2001, the 
Board has calculated his family income for the initial 12-
month annualization period from September 2001 to October 
2002.  Thus, the appellant's yearly income for the 
aforementioned period of time was $9,296.00 ($1,516.00 
($758.00 x 2) + $7,780.00 ($778.00 x 10)), and his wife's 
yearly income was $8,090.00 ($1,320.00 ($660.00 x 2) + 
$6,770.00 ($677.00 x 10), for a total yearly income of 
$17,386.00.  

Claimed medical expenses for the period of time from 
September 2001 to October 2002 totaled $4,147.03.  To 
calculate the appellant's medical expenses, the Board used 
the following: $112.80 in mileage; $224.55 in prescription 
expenses; $3,169.68 in insurance premiums; and $640.00 in 
Medicare premiums.  The Board was not able to use the 
appellant's wife's Medicare premiums as a deduction since 
they were paid by the state.  

The total maximum annual pension rate (MAPR) for a veteran 
with a dependent spouse for the year prior to December 1, 
2002, is $12,516.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual 
M21-1, Part I, Appendix B.  Five percent of this amount is 
$625.00.  Therefore, claimed unreimbursed medical expenses 
exceeded five percent of the maximum allowable income, and 
the amount exceeding this five percent must be subtracted to 
determine the appellant's annual income for the period of 
time from September 2001 to October 2002.  Subtracting this 
amount leaves a yearly countable income for the 
aforementioned period of time of $13,863.00 ($17,386.00 - 
$3,522.03 ($4,147.03 - $625.00)).  Based on these figures, 
the appellant's income from the date of his claim in 
September 2001 to October 2002 exceeds that allowed for the 
award of VA disability pension.  Therefore, the appellant's 
claim for VA pension must be denied for excess yearly income.  
The Board finds that there is no interpretation of the facts 
of this case which will support a legal basis for favorable 
action with regard to the appellant's claim.  Thus, the 
application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The claim for entitlement to nonservice-
connected disability pension benefits must be denied due to 
the appellant's excessive income.            


ORDER

Entitlement to nonservice-connected disability pension is 
denied.   





____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


